[Cite as Hall v. Silver, 2020-Ohio-2810.]


STATE OF OHIO                      )                    IN THE COURT OF APPEALS
                                   )ss:                 NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                   )

JAMES W. HALL                                           C.A. No.       29455

        Appellant

        v.                                              APPEAL FROM JUDGMENT
                                                        ENTERED IN THE
JAMES R. SILVER                                         AKRON MUNICIPAL COURT
                                                        COUNTY OF SUMMIT, OHIO
        Appellee                                        CASE No.   17-CV-01750

                                  DECISION AND JOURNAL ENTRY

Dated: May 6, 2020



        SCHAFER, Judge.

        {¶1}     Plaintiff-Appellant, James William Hall, appeals the May 21, 2019 judgment entry

of the Akron Municipal Court. For the reasons stated below, this Court affirms.

                                                   I.

        {¶2}     This matter stems from Mr. Hall’s dispute with his former attorney, Defendant-

Appellee, James Silver. This Court discussed the facts and procedure of this case in a prior appeal:

        In the fall of 2009, Mr. Hall retained Mr. Silver to represent him in various legal
        matters, including the collection of a judgment lien. Mr. Hall paid Mr. Silver a
        retainer of $6,300 for legal representation in the collection matter. In March 2017,
        Mr. Hall filed a small claims action for the return of $6,000 as unearned legal fees
        against Mr. Silver in the collection matter.

Hall v. Silver, 9th Dist. Summit No. 28798, 2018-Ohio-1706, ¶ 2.

        {¶3}     After unsuccessful attempts to serve Mr. Silver by certified mail, Mr. Hall requested

service upon Mr. Silver by ordinary mail at two different addresses. The ordinary mail was
                                                 2


returned from one address, but not the other. Id. at ¶ 5. The notice and summons stated that a

hearing was scheduled for June 3, 2017.

       {¶4}    Mr. Hall appeared for the June 3, 2017 mediation hearing, but Mr. Silver did not

appear at the hearing. Consequently, the small claims magistrate conducted a default hearing

pursuant to local rule. Thereafter, the magistrate issued a decision that

       recommended a judgment in favor of Mr. Hall in the amount of $6,000, plus
       statutory interest. The trial judge adopted the magistrate’s decision and entered
       judgment in favor of Mr. Hall.

       Two weeks after the judgment, Mr. Silver filed a motion to vacate, along with an
       affidavit, asserting that “service was never perfected” upon him. Mr. Silver also
       moved for leave to file his answer and counterclaim instanter. Mr. Hall opposed
       both motions in writing, claiming he had proof as to why the judgment should not
       be vacated. The trial court held a hearing on the motion to vacate, after which it
       granted the motion.

       Additionally, the trial court granted Mr. Silver’s motion for leave to file an answer
       and counterclaim instanter. Because Mr. Silver’s counterclaim exceeded the
       jurisdictional limits of the municipal court, the case was ordered to be transferred
       to the Summit County Common Pleas Court.

Hall, at ¶ 6-8. In its September 6, 2017 order, the municipal court instructed Mr. Silver, pursuant

to Local Rules of the Akron Municipal Court AMCR No. 24(A), to cause the case to be transferred

and to pay costs for the transfer.

       {¶5}    In an effort to avoid transfer of the case to the common pleas court, Mr. Silver filed

a motion with the municipal court seeking to amend his counterclaims to bring them within the

jurisdictional limit of the municipal court. On September 18, 2017, the municipal court denied

Mr. Silver’s motion and again ordered Mr. Silver to transfer the case to the common pleas court.

Then, on September 20, 2017, Mr. Hall submitted a filing in the municipal court moving for

dismissal of the counterclaims, requesting to “keep judgment ruling” of July 13, 2017, and seeking

removal of the municipal court judge on grounds of prejudice and discrimination. However, on
                                                  3


September 21, 2017, Mr. Hall filed a praecipe for the transfer to the common pleas court, and the

municipal court docket indicates that the file was transferred to the common pleas court on

September 25, 2017.

       {¶6}    On September 29, 2017, Mr. Hall filed a notice of appeal of the municipal court’s

decision granting Mr. Silver’s motion to vacate the default judgment and allowing him to file an

answer and counterclaim. This Court issued its decision in Hall on May 2, 2018, affirming the

decision of the municipal court. Id. at ¶ 43.

       {¶7}    The record next reflects that on May 15, 2018, the municipal court issued a

judgment entry reiterating that Mr. Silver had filed a counterclaim which exceeded the

jurisdictional limits of the municipal court, the case had been ordered transferred to the common

pleas court, and that the case was closed with costs divided. But then, on June 1, 2018, Mr. Hall

filed a motion in the municipal court requesting a status conference and asking the municipal court

to “reactivate his small claims case[.]” In addition to noting that the decision granting Mr. Silver’s

motion to vacate had been affirmed on appeal, Mr. Hall also claimed that the common pleas court

had dismissed Mr. Silver’s counterclaim. Mr. Hall asserted that the case was no longer pending

in either the common pleas court or the appellate court, and therefore, the case was “back before”

the municipal court.

       {¶8}    On June 6, 2018, the municipal court filed an entry stating as follows:

       This [c]ourt granted the Defendant James Silver’s motion for leave to file an answer
       and counterclaim instanter. Additionally, Defendant filed a counterclaim which
       exceeded the jurisdictional limits of the municipal court. This [c]ourt ordered this
       case to be transferred to the Summit Count Common Pleas Court. The [c]ourt of
       [c]ommon pleas granted Plaintiff’s motion to dismiss Defendant’s counterclaim.
       This [c]ourt orders this case to be transferred to [s]mall [c]laims [c]ourt to be heard
       by a magistrate. Therefore[,] this case is closed with costs divided equally after
       application of deposit.
                                                4


       {¶9}    The matter proceeded to a hearing in the small claims division of the municipal

court. The magistrate issued a decision concluding that Mr. Hall failed to establish his case by a

preponderance of the evidence and recommending that judgment be entered in favor of Mr. Silver

and against Mr. Hall. Mr. Hall filed an objection to the magistrate’s decision. On May 21, 2019,

the municipal court overruled his objections and entered judgment in favor of Mr. Silver and

against Mr. Hall.

       {¶10} Mr. Hall timely appealed the municipal court’s judgment, raising five assignments

of error for our review.

                                     Assignment of Error I

       The [trial] court erred in 2009 [f]ee agreement.

                                Assignment of Error II
       Trial cost erred when stating lot of missing document multiple that are
       missing. [sic]

                                   Assignment of Error III
       Trial court erred when Appellee (state) [Mr.] Silver it was only one fee
       agreement signed by [Mr.] Hall and [Mr.] Silver in 2009. In court $175.00 and
       or out of court $175.00 flat rate. [sic]

                                    Assignment of Error IV
       Trial court erred in its decision on the magistrate decision November 16, 2018.

                                    Assignment of Error V
       Trial court erred by filing [j]udgment [e]ntry on missing document on appeal
       work to the ninth district court of appeals [S]ummit county and Ohio
       [S]upreme [C]ourt of Ohio.

       {¶11} Initially we note that Mr. Hall’s merit brief fails in several respects to comply with

App.R. 16(A). The statements of the assignments of error, the issues presented for review, the

case, and the facts relevant to each assignment of error are lacking in substance or are otherwise

deficient under App.R. 16(A)(3),(4),(5), and (6). Unfortunately, the argument section of Mr.

Hall’s merit brief is so underdeveloped that it essentially precludes any meaningful review. See
                                                 5


App.R. 16(A)(7). This Court recognizes that pro se litigants, such as Mr. Hall, “should be granted

reasonable leeway such that their motions and pleadings should be liberally construed so as to

decide the issues on the merits, as opposed to technicalities.” Sherlock v. Myers, 9th Dist. Summit

No. 22071, 2004-Ohio-5178, ¶ 3. Still, despite our effort to decipher cognizable arguments from

Mr. Hall’s assignments of error and his merit brief, the only conclusion we can reach is that Mr.

Hall contests some factual findings or evidentiary issues and the trial court’s adoption of the

magistrate’s decision. Regardless, we do not reach the merits of Mr. Hall’s arguments because, as

explained below, our review of the record leads us to conclude that the municipal court lacked

jurisdiction to issue the judgment entry at issue on appeal.

       {¶12} As we stated above, in September of 2017, prior to Mr. Hall’s previous appeal from

the municipal court’s decision, the municipal court transferred the case to the common pleas court

because Mr. Silver’s counterclaims exceeded the monetary jurisdiction of the municipal court.

After this Court affirmed the municipal court’s decision vacating the default judgment and

allowing Mr. Silver to file his answer and counterclaim, the municipal court issued its May 15,

2018 judgment entry reiterating that:

       [t]his [c]ourt granted the Defendant James Silver’s motion for leave to file an
       answer and counterclaim instanter. Additionally, Defendant filed a counterclaim
       which exceeded the jurisdictional limits of the municipal court. This [c]ourt
       ordered this case to be transferred to the Summit County Common Pleas Court.
       Therefore[,] this case is closed with costs divided equally after application of
       deposit.

       {¶13} Despite the transfer of the case to the common pleas court, Mr. Hall filed a motion

in the municipal court on June 1, 2018, requesting a status conference. In the motion, Mr. Hall

moved the municipal court to “reactivate his small claims case[.]” As support for his request, Mr.

Hall noted that this Court had issued the decision in Hall affirming the judgment entry granting

Mr. Silver’s motion to vacate. Mr. Hall also claimed that “the Summit County Court of Pleas
                                                6


dismissed [Mr.] Silver’s counterclaim” and asserted “[a]s this case is no longer pending in Summit

Common Pleas nor the Ninth District, it is back before th[e municipal court].”

       {¶14} In support of his contention that the common pleas court had dismissed Mr. Silver’s

counterclaim, Mr. Hall attached to his motion a printout from the Summit County Clerk of Court’s

online docket in case number CV-2017-09-3980, as “Exhibit A:”




Notably, none of the document images corresponding to the docket entries were included in

Exhibit A.

       {¶15} The docket entry for October 5, 2017, on Exhibit A reflects that Mr. Hall filed a

“motion to dismiss” in the common pleas court while the appeal in Hall was still pending before

this Court. A docket entry on the next day appears to indicate that the common pleas court granted

the motion to dismiss. However, because the record of the common pleas court in the referenced

case number—CV-2017-09-3980—is not part of the record on appeal, this Court is unable to

determine the actual meaning of the docket entries listed on Exhibit A or assess the substance of
                                                  7


the motion to dismiss or the docket entry purporting to indicate an order granting a motion to

dismiss. Consequently, Exhibit A did not substantiate Mr. Hall’s representation to the municipal

court that the common pleas court had dismissed Mr. Silver’s counterclaim, nor did it establish

that the matter was somehow before the municipal court as a result of a dismissal. Moreover, this

Court is unable to discern any basis for the municipal court’s decision to set the matter for a hearing

and enter judgment in a case that was no longer pending before it.

       {¶16} A municipal court lacks subject matter jurisdiction over any case in which the

amount claimed by any party exceeds $15,000. R.C.1901.17. Civ.R. 13(J) provides “[i]n the event

that a counterclaim, cross-claim, or third-party claim exceeds the jurisdiction of the court, the court

shall certify the proceedings in the case to the court of common pleas.” This rule “provides for

certification of the complete proceedings involved to the court of common pleas[, and ] is a

restatement of R.C. 1901.22(E).” (Emphasis added.) 1970 Staff Note 11, Civ.R. 13(J). Pursuant

to R.C. 1901.22:

       (E) In any action in a municipal court in which the amount claimed by any
       defendant in any statement of counterclaim exceeds the jurisdictional amount, the
       judge shall certify the proceedings in the case to the court of common pleas * * *.
       ***
       (G) Upon certification of any proceedings to the court of common pleas, the clerk
       of the municipal court shall forthwith transmit the original papers and pleadings,
       together with a certified transcript of the journal entries in the case, to the clerk of
       the court of common pleas to be filed. The bailiff shall turn over the property in
       his possession to the sheriff of the county to be held by him as in like cases
       originating in the court of common pleas. The case shall then proceed as if it had
       been commenced originally in the court of common pleas. (Emphasis added.)

       {¶17} Once the municipal court ordered the case transferred to the common pleas court,

the action was to be treated as if it originated in that court in accordance with R.C. 1901.22(G).

Thus, after the order transferring the entire case was issued, the municipal court relinquished

jurisdiction to the common pleas court. Smith v. Cockrell, 9th Dist. Summit No. 14916, 1991 WL
8


65114, *1. This Court is not aware of any authority that would permit the municipal court to

assume jurisdiction in the matter after it was transferred to the common pleas court, even if the

amount in controversy was subsequently reduced to an amount within the concurrent jurisdiction

of both courts. See Yousef v. Yousef, 8th Dist. Cuyahoga No. 107453, 2019-Ohio-3656, ¶ 9, citing

Stockton Sales, Inc. v. Scott, 2d Dist. Greene No. 89 CA 30, 1989 WL 155161, *3 (“When

jurisdiction is transferred, it is transferred for all purposes. A piece meal bouncing of cases from

court to court is not authorized and may provoke multiple trials and appeals.”).

       {¶18} Per our review, there is nothing in the record before this Court to show that the

common pleas court ever dismissed Mr. Silver’s counterclaim. The evidence in the record

regarding the actions taken by the common pleas court is limited to a docket notation that an

unspecified motion to dismiss had been filed, and subsequently granted, all while the municipal

court order granting Mr. Silver’s motion to vacate default judgment and for leave to file an answer

and counterclaim was on appeal to this Court. Nevertheless, even assuming the common pleas

court had properly dismissed the counterclaim, there is no explanation as to how such a dismissal

by the common pleas court would permit the municipal court to reclaim jurisdiction over the case.

       {¶19} The municipal court transferred the entire case and marked the case closed because

it lacked subject matter jurisdiction. See R.C.1901.17; R.C. 1901.22(E); Civ.R. 13(J). After the

municipal court transferred the case to the common pleas court, the case was no longer pending

before the municipal court. Cockrell at *1; R.C. 1901.22(G). At that point, the municipal court

was divested of jurisdiction and, therefore, lacked jurisdiction to proceed in the matter in order to

enter judgment on Mr. Hall’s claim. See Thompson v. Hansford, 9th Dist. Summit No. 29226,

2019-Ohio-2612, ¶ 15.
                                                 9


       {¶20} When a trial court lacks jurisdiction, any order or judgment entered by the court is

a nullity and is, therefore, void. Ohio Receivables, LLC v. Landaw, 9th Dist. Wayne No.

09CA0053, 2010-Ohio-1804, ¶ 6, quoting Fifth St. Realty Co. v. Clawson, 9th Dist. Lorain No.

94CA005996, 1995 WL 353722, *2. “‘[W]hile this Court lacks jurisdiction to consider nullities,

* * * we have inherent authority to recognize and vacate them.” B.F. v. C.F., 9th Dist. Summit

No. 28671, 2017-Ohio-8982, ¶ 4, quoting Hairline Clinic, Inc. v. Riggs–Fejes, 9th Dist. Summit

No. 25171, 2011-Ohio-5894, ¶ 7. Accordingly, we conclude that the May 21, 2019 judgment entry

of the municipal court is void and we vacate that order. Id. at ¶ 6.

                                                III.

       {¶21} The May 21, 2019 judgment entry of the municipal court is vacated, and Mr. Hall’s

appeal of that order is dismissed.

                                                                                 Appeal dismissed,
                                                                              and decision vacated.




       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                       JULIE A. SCHAFER
                                                       FOR THE COURT
                                     10




HENSAL, P. J.
TEODOSIO, J.
CONCUR.


APPEARANCES:

JAMES W. HALL, pro se, Appellant.

JAMES R. SILVER, pro se, Appellee.